Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9,11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,10,11 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to billing occupancy of a charging unit which is a mental process. Other than reciting a sensor, processor/computer nothing in the claims precludes the steps from being performed mentally.  But for the sensor, processor/computer the limitations on detect object and object data, obtain status of charging device, is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.    If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   [Further the above limitations related to biling occupancy of a charging unit stripped of the identified additional elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions (e.g. a commercial interaction of paying for a charge or parking space).  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element sensor, processor/computer amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding dependent claims 2-9 these claims are directed to limitations which serve to limit the analysis steps.  The subject matter of claims 2 (determine device charging status for a predetermined time and occupancy), 3 (determine EV status, performing billing according to different rates), 4 (fixed vs progressive rate), 5 (parsing object data to obtain vehicle ID), 6 (determining connection and output power), 7 (alarm generation), 8 (license plate image data), 9 (obtain data from tag) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.  The examiner notes that as to claim 9, simply obtaining data from an RFID tag for example, has not been sufficient to confer eligibility.  (Automated Tracking Solutions v. The Coca-Cola Company,2018, Fed. Cir., “The representative claims are quite broad, reciting uses of RFID system components recognized in the specification to be routine and conventional. The claims do not use these conventional RFID components in a non-conventional combination or arrangement. Instead, the claims merely disclose collecting data from a particular source—RFID transponders—and analyzing that data.”) Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

The examiner notes that claim 10 describes a system that positively recites a charging device.  The examiner interprets this to be more than an abstract idea implemented by a generic computer and thus meets eligibility requirements.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1,2,7,8,10,11 are rejected under 35 U.S.C. 102a2 as being anticipated by Lee 20210295610



Regarding Claim 1, Lee discloses
an object sensing unit configured to detect an existence of an object in a charging area, and obtain corresponding object data from the object; and
Lee is directed to an electric vehicle charging system using license plate recognition (LPR) to identify incoming vehicles.  (Lee, abstract)
a processor coupled to the object sensing unit, configured to 
obtain a status of the charging device when receiving the object data from the object sensing unit, 
“If the incoming vehicle is an electric vehicle, the integrated management server determines a charger available for the incoming vehicle among one or more chargers installed in the charging zone based on the incoming vehicle information.”  Id.

determine whether an occupancy event has occurred on the object according to the obtained status of the charging device, and
perform a billing operation corresponding to the object based on the object data in response to determining that the occupancy event has occurred on the object
“When it is determined in block 706 that the parking vehicle is an electric vehicle chargeable by the charger, the processing may continue to block 710 to check whether or not charging has been completed. When charging has not been completed, i.e., while the parking vehicle is charged by the charger, the integrated management server may receive charge amount information of the parking vehicle chargeably connected to the charger. When charging has bene completed in block 710, the processing may continue to block 714 to calculate a charge fee. The integrated management server may calculate a charge fee based on the charge amount information received from each charger during charging. For example, the charge amount information may include electric power supplied, charging time, and the like. In addition, the integrated management server may calculate a charging fee differently depending on the vehicle model based on the parking vehicle information.”  (Lee, para 0062)



Regarding Claim 2, Lee discloses the device of claim 1

the processor further determines whether the occupancy event has occurred on the object according to the obtained status of the charging device by determining whether the charging device is not in a charging status for more than a predetermined time period and determining that the occupancy event has occurred on the object when the charging device is not in the charging status for more than the predetermined time period.
“For example, when the vehicle 140 is parked on the charging parking surface only while the vehicle is charged, the fee management unit 260 may calculate only a charging fee as a fee to be paid, and the charging parking surface even after a certain time has elapsed after the vehicle 140 is charged, and if the vehicle 140 is parked on the charging parking surface even after a predetermined period of time after charging of the vehicle 140 has been completed, the fee management unit 260 may calculate the sum of a parking fee and a charging fee as a fee to be paid. The user device 145 may perform preliminary settlement of the calculated total fee by using the charger 156, and when the preliminary settlement is performed through the user device 145, the member management unit 210 may store and manage preliminary settlement information in the DB 270.”  (Lee, para 0040)

Regarding Claim 7, Lee discloses the device of claim 1
an alarm unit for  generating an alarm signal to perform a notification and alarm operation on the object in response to determining that the occupancy event has occurred on the object.
“If the parking vehicle is not an electric vehicle chargeable by a charger installed on the charging parking surface based on the parking vehicle information, the central server may transmit a parking violation notification that a non-electric vehicle is parked on the charging parking surface to the user device associated with the parking vehicle. Herein, the parking violation notification may be in any form, such as a warning sound or a warning message. In another example, when the parking vehicle is not a chargeable electric vehicle, the central server may transmit a parking violation notification to any sound system provided in the charging zone and communicatively connected to the central server through the local server. In yet another example, when the parking vehicle is not a chargeable electric vehicle, the central server may transmit a parking violation notification to any control server or control device communicatively connected to the central server. For example, the control server or control device configured to receive the parking violation notification may be a server or device used in a system, such as a local government, for managing whether or not parking violation occurs. The local server may calculate a fee to be paid based, at least in part, on the parking vehicle information.”  (Lee, para 0011)

Regarding Claim 8, Lee discloses the device of claim 1
wherein the object data further comprises license plate image data.
See prior art rejection of claim 1

Regarding Claim 10,11
See prior art rejection of analogous claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20210295610 in view of Benoit, “DC’s electric vehicle charging law will have residents paying double to triple”, 2/28/2020, available at https://electrek.co/2020/02/28/dcs-electric-vehicle-charging-law-will-have-residents-paying-double-to-triple/

Regarding Claim 3, Lee discloses the device of claim 1

wherein the processor further performs  the billing operation corresponding to the object based on the object data by enabling an object recognition procedure being performed to determine whether the object is an electric vehicle based on the object data, 
See prior art rejection of claim 1 

performing the billing operation corresponding to the object with a second pricing rate when determining that the object is not the electric vehicle, wherein the second pricing rate is higher than the first pricing rate.  
“According to an embodiment, the integrated management system may include a parking surface LPR installed in the charging zone and communicatively connected to the local server. The parking surface LPR may recognize a vehicle number of a parking vehicle that at least partially enters the charging parking surface. The local server may transmit the parking vehicle number recognized by the parking surface LPR to the central server. The central server may check parking vehicle information corresponding to the parking vehicle number in the database and transmit the parking vehicle information corresponding to the parking vehicle number to the local server. If the parking vehicle is not an electric vehicle chargeable by a charger installed on the charging parking surface based on the parking vehicle information, the central server may transmit a parking violation notification that a non-electric vehicle is parked on the charging parking surface to the user device associated with the parking vehicle. Herein, the parking violation notification may be in any form, such as a warning sound or a warning message. In another example, when the parking vehicle is not a chargeable electric vehicle, the central server may transmit a parking violation notification to any sound system provided in the charging zone and communicatively connected to the central server through the local server. In yet another example, when the parking vehicle is not a chargeable electric vehicle, the central server may transmit a parking violation notification to any control server or control device communicatively connected to the central server. For example, the control server or control device configured to receive the parking violation notification may be a server or device used in a system, such as a local government, for managing whether or not parking violation occurs. The local server may calculate a fee to be paid based, at least in part, on the parking vehicle information.”  (Lee, para 0110)

Lee does not explicitly disclose
performing the billing operation corresponding to the object with a first pricing rate when determining that the object is the electric vehicle and 
Benoit is an article directed to Washington DC electric vehicle charging laws.  (Benoit, p.1).  Benoit discloses lower fees for using charging an electric vehicle in a charging space compared to a non-charging vehicle occupying a charging space.  (Benoit, p.2, “In addition to whatever prices the vendor sets, the regulation requires a minimum $1 per hour charging fee and $10 per hour fee while not charging. It is unclear whether these fees are returned to the city, or kept by the vendor. (2406.29(e))
If you’re plugged in for over four hours during the day between 9 a.m. and 8 p.m., you’re fined $30, even if you’re still charging. Applies every day of the year. (2406.29(e) and (2406.14(b-c))
If any car is parked without being plugged in, a $100 fine is assessed. (2406.29(a) and 2406.14(b-c))”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Lee with the fees of Benoit with the motivation of complying with government regulations.  ID.


Regarding Claim 5,  Lee and Benoit disclose the device of claim 3.  

wherein the object recognition procedure further comprises the steps of parsing the object data to obtain a vehicle identification data, querying related information corresponding to the vehicle based  on the vehicle identification data, and determining whether the object is the electric vehicle based on the related information corresponding to the vehicle.
See prior art rejection of claim 1 regarding Lee’s license plate recognition. 



Claims 4  are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20210295610 in view of Benoit, “DC’s electric vehicle charging law will have residents paying double to triple”, 2/28/2020, available at https://electrek.co/2020/02/28/dcs-electric-vehicle-charging-law-will-have-residents-paying-double-to-triple/ in view of Shoup, “Progressive Parking Fines”, 4/2018, available at https://www.researchgate.net/publication/345519444_Progressive_Parking_Fines

Regarding Claim 4, Lee and Benoit disclose the device of claim 3.  

wherein the first pricing rate is a fixed pricing rate and 
See prior art rejection of claim 3 regarding Benoit.

Lee does not explicitly disclose
the second pricing rate is a progressive pricing rate.
Shoup is an article describing the benefits of a progressive parking fine program.  (Shoup, p.287, “For minor violations like overtime parking, some cities issue a warning for the first offense and progressive fines for subsequent offenses. The warnings show citizens that the city aims to encourage compliance rather than to raise revenue. Because parking tickets create hostility toward both the enforcement officers and city hall, a warnings-first policy for minor offenses can reduce political opposition to enforcement. Repeat offenders will pay more but everyone else will pay less. A warnings-first policy and subsequent progressive fines will show most citizens that the city is at their side, not on their backs. Progressive parking fines were impossible until recently because enforcement officers had no way to know how many previous tickets a car had received. Now, however, officers carry handheld ticket-writing devices that wirelessly connect to the city’s ticket database. These devices can automatically assign the proper fine for each violation according to the number of previous tickets for the license plate.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Lee and Benoit with the progressive fine of Shoup with the motivation of penalizing repeat offenders.  Id.



Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20210295610 in view of Benoit in view of Hooker US20130063086A1

Regarding Claim 6, Lee and Benoit discloses the device of claim 3
Lee does not explicitly disclose
wherein the processor further determines whether the charging device is not in the charging status by determining  whether the charging device is connected to the object and detecting whether the charging device has output power
Hooker is directed to an EV charging device.  (Hooker, abstract).  Hooker discloses determining if it is connected and charging the EV by outputing test power signals to the EV.  (Hooker, para 0030-32, “Based on the +9V state voltage at node A, processor 202 performs a self-test to check whether vehicle 102 or some other device is connected. Specifically, in at least one self-test, processor 202 toggles the state voltage command to low, which causes transistors Q4 to be turned OFF. In turn, transistor Q5 turns OFF, and transistor Q3 is turned ON, which causes state drive circuit 204 to supply −12V to node A. At the same time, positive voltage branch 210 is turned OFF to stop supplying +12V to node A. Specifically, as illustrated in FIG. 2, positive voltage branch 210 and negative voltage branch 212 are substantially balanced. In such an embodiment, response times for each of positive and negative branches 210 and 212 to toggling of the state voltage command (from processor 202) are substantially the same. As a result, the potential for supplying both +12V and −12V to node A is diminished. In this exemplary embodiment, separate resistors R7 and R13 reduces and/or eliminates negative effects of short durations (e.g., <1 microsecond) periods where transistors Q3 and Q6 might both be ON due to one or more imbalances in the turn-ON and/or turn-OFF times…  Once the self-test is passed, processor 202 provides a PWM state voltage command to initiate energy transfer from charging station 104 to vehicle 102.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Lee and Benoit with status determination of Hooker with the motivation of delivering charge to electric vehicles.  Id.


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20210295610 in view of Gadh US20140203077A1

Regarding Claim 9, Lee discloses the device of claim 1
Lee does not explicitly disclose
wherein the object data is electronic tag data obtained from an electronic tag placed on the object.
The examiner notes that Lee discloses that vehicles using a paid electric vehicle charging and parking system may be identified by license plate.  (See prior art rejection of claim 1.)  Gadh discloses another mechanisms to obtain vehicle information for participation in a charging system could be by reading tags placed on vehicles.  (Gadh, abstract, “A battery charging system for an electric vehicle in which an addressable RFID tag, an RFID receiver, an electrical charger, and a controller operate to charge the battery of an electric vehicle according to a user profile and a charging profile in response to a signal received by the RFID reader from the RFID tag.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Lee with the tag of Gadh with the motivation of intelligently charging vehicles based on the stored tag profile.  (Gadh, background)











Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687